UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
JOSEPH A. CAMP,                     )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 12-01729 (ABJ)
                                    )
U.S. DEPARTMENT OF JUSTICE,         )
                                    )
                  Defendant.        )
____________________________________)


                                  MEMORANDUM ORDER

        Pending before the Court is defendant’s motion to dismiss, or alternatively, for summary

judgment. Def.’s Mot. to Dismiss, or Alternatively, for Summ. J. [Dkt. # 28] (“Def.’s Mot.”).

Plaintiff Joseph A. Camp’s complaint seeks the release of documents from the government under

the Freedom of Information Act (“FOIA”) related to a criminal case against him in the Western

District of Missouri. See Compl. [Dkt. # 1]. On April 23, 2013, defendant moved to dismiss the

complaint on the ground that plaintiff waived his rights under FOIA pursuant a plea agreement

with the government in his underlying criminal case. See Mem. of P. & A. in Supp. of Def.’s

Mot. to Dismiss, or Alternatively, for Summ. J. [Dkt. # 28-2] at 3–5.

       On May 6, 2013, plaintiff moved to stay the case on the ground that the government’s

motion was premature because, although he agreed that “there is a FOIA Waiver and that he

entered into the terms of that waiver knowingly and voluntarily,” the plea agreement had not yet

been accepted by the court hearing his criminal case, so the motion was premature. Pl.’s Mot. to

Stay Proceedings Until After Sentencing [Dkt. # 31] ¶¶ 1–3. Plaintiff asked the Court to stay the

case “until the Plea-agreement has been accepted in full by the Criminal Court in the Western
District of Missouri, and Plaintiff has been sentenced to the terms of the plea-agreement, at

which time the Plaintiff will not contest the Defendant’s Motion for Dismissal.”           Id. ¶ 6

(emphasis omitted). The Court granted the motion to stay and ordered defendant to file a status

report with the Court on September 6, 2012 advising the Court of the status of plaintiff’s

criminal case. Minute Order of May 6, 2013.

       On July 8, 2013, plaintiff moved to continue the stay because he had filed a notice of

appeal of his criminal case. Mot. to Continue Stay [Dkt. # 34]. The Court denied the motion as

moot because a stay was already in place and reiterated its order to defendant to file a status

report by September 6, 2013 regarding plaintiff’s criminal matter. Minute Order of July 15,

2013. Defendant filed a status report on September 6, 2013, advising that plaintiff had been

sentenced consistent with the terms of his plea agreement but that plaintiff had filed a notice of

appeal in his criminal matter. Status Report [Dkt. # 35] ¶¶ 3–4. See also Pl.’s Mot. to Continue

Stay [Dkt. # 36] (advising Court of status of his criminal case and his filing of an appeal). The

Court granted plaintiff’s motion to continue the stay and ordered a further status report by

December 13, 2013 regarding the status of plaintiff’s criminal matter.           Minute Order of

September 13, 2013.

       On November 21, 2013, defendant filed a status report advising that plaintiff moved to

dismiss his appeal, which the U.S. Court of Appeals for the Eighth Circuit granted. Status

Report [Dkt. # 38] ¶¶ 2–3 (attaching judgment and mandate issued by the U.S. Court of Appeals

for the Eighth Circuit granting plaintiff’s motion to dismiss the appeal [Dkt. # 38-2]).

       In light of plaintiff’s statement that he would not contest defendant’s motion to dismiss

this case once his plea was accepted and the judgment against him became final, and the fact that

plaintiff’s criminal case is now concluded, the Court will grant defendant’s motion for summary



                                                 2
judgment. The Court will deny defendant’s motion to dismiss as moot. A separate order will

issue.




                                         AMY BERMAN JACKSON
                                         United States District Judge

DATE: November 25, 2013




                                            3